Citation Nr: 0017901	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.H. and S.N.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1965 and from May 1965 to June 1968.  Service in 
Vietnam is indicated by the evidence eof record.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a March 1998 rating decision, service connection was 
established for PTSD.  A 30 percent evaluation was assigned 
effective from September 28, 1995.  In a June 1998 statement, 
the veteran expressed disagreement with the 30 percent 
evaluation.  A June 1998 rating decision assigned a 50 
percent evaluation to the PTSD effective September 28, 1995.  
In a December 1998 statement, the veteran expressed 
disagreement with the 50 percent evaluation.   

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for PTSD is still before the Board for appellate review.  


FINDINGS OF FACT

1.  The former version of 38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to November 7, 1996, is more favorable 
to the veteran's claim.    

2.  The veteran's PTSD is principally manifested by recurrent 
and intrusive thoughts, chronic depression, anxiety, sleep 
difficulties, outbursts of anger, irritability, difficulty 
concentrating, hypervigilence, exaggerated startle response, 
social isolation, nightmares, and flashbacks, which is 
productive of severe social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected PTSD.  In the interest of clarity, 
after reviewing generally applicable law and regulations, the 
Board will discuss the issue on appeal.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, during the pendency of this 
appeal, the Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders including PTSD.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

On and after November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Factual Background

In a November 1995 statement, the veteran's social worker 
indicated that he had been seeing the veteran for weekly 
visits since September 1995.  The social worker indicated 
that the veteran lived in a world of virtual isolation from 
the community.  He left home only to get his mail, get 
groceries and assist in church related activities.  He lived 
in a state of depression and he had inadequate funds and 
relied upon his family for assistance.  The veteran reported 
having daily intrusive thought pattern.  He was chronically 
depressed, in the severe category, and he had no hope for the 
future.  The veteran was never married, never dated, and had 
extremely limited interactions with the remainder of his 
community.  He was severely limited in his support systems.  
The social worker concluded that the veteran had PTSD, 
severe.  His war time experiences severely crippled his 
ability to form any sense of normal functioning.  
 
In a November 7, 1996 statement, the veteran's social worker 
indicated that the veteran had PTSD, chronic with delayed 
onset.  His GAF score was 35.  He was isolated with few 
friends.  He avoided nearly all social activities.  He had 
some suicidal ideation and he was unemployed since 1973.  The 
social worker stated that the veteran persistently re-
experienced his traumatic event in service, had recurrent and 
intrusive distressing recollections of the event, experienced 
intense psychological distress at exposure to events 
symbolizing the trauma, and had recurrent distressing dreams 
of the event.  The veteran had a persistent avoidance of 
stimuli/numbing of responsiveness.  He reported feeling sad 
all of the time.  He made an efforts to avoid activities or 
situations; he only left home once a week to get his mail and 
tend to community business.  The remainder of the time was 
spent in his small family compound doing chores and a small 
amount of leather work which he did for acquaintances.  The 
veteran reported that he stayed home 90 percent of the time 
and avoided all veteran-related activities, and was not 
involved in sports, hobbies, or other community-related 
activities.  The veteran had feelings of detachment or 
estrangement from others.  He had only a limited 
communication with his family.  The veteran had a restricted 
range of affect.  Since the war, he has not had a female 
friend, has not married, had no children, or any of the other 
pleasures of someone close to him.  He did work for others on 
occasion and if he was not paid, he did not even attempt to 
collect the money owed him.  The veteran had persistent 
symptoms of increased arousal, sleep difficulties, 
irritability or outbursts of anger, difficulty concentrating 
and remembering responsibilities, hypervigilance, exaggerated 
startle response, and physiological reactivity to exposure to 
symbolic events that resemble the stressor.  The veteran also 
experienced guilt over acts of commission or omission, 
survivor guilt, disillusionment with previously esteemed 
authority and authority figures, feelings of hopelessness, 
memory impairment and forgetfulness, sadness and depression, 
and feelings of being overwhelmed.  

A July 1996 psychological report indicates that testing 
revealed that the veteran experienced significant depression, 
anxiety, extremely impoverished social interactions, 
suspiciousness, hypervigilence, reclusive behavior, anger, 
multiple fears, sensitivity to demands from others, and 
persecutory ideations.  The Axis diagnosis was PTSD chronic, 
delayed onset, and dysthymic disorder.  His GAF score was 43.  
It was noted that the veteran had significant depressive 
symptoms and significant anxiety.  His ability to relate to 
others was effectively impaired.   

At a personal hearing before a Hearing Officer at the RO in 
April 1997, the veteran described the stressor events that he 
experienced in service.  The veteran's social worker 
described the veteran's symptoms and impairment due to the 
PTSD.  The social worker's statements are essentially 
identical to his statements in the November 1996 statement.  

A May 1997 Social and Industrial Survey indicates that after 
the military, the veteran went into a 3 month training 
program to become a heavy equipment operator.  He was then 
hired by a highway department but was fired secondary to 
drinking.  The veteran found that it was difficult to find 
work in that field and he went into a six month leather work 
training program.  He was employed for three months as a 
leather worker and he made riding gear.  He stated that he 
"could not relate to civilians . . . to people who had not 
been in Vietnam."  The veteran was drinking heavily at the 
time.  He then decided to go back to the reservation and do 
leather work on his own and has been doing this ever since.  
He charged reasonable prices for his leather products.  The 
veteran reported that he did not begin drinking until 
approximately the age 20 and discontinued drinking about in 
1986.  He had no alcohol treatment but he was able to stop 
drinking entirely and has remained sober ever since because 
according to his own words he "found Christianity."  
Currently, he lived close to his family.  His main 
socialization was his family.  He had a close friend who was 
a saddlemaker like himself, and was a Vietnam veteran.  He 
had a relationship with the pastor of his church who has been 
transferred to another church.   

The veteran reported having nightmares at least once a week 
and flashbacks about once a week that are triggered by rainy 
nights or sirens, etc.  He stated that when he is under 
stress, he has increased intrusive thoughts of his military 
time.  He was not suicidal secondary to his Christianity but 
he had feelings of "whether life is worth it."  The veteran 
was not taking medication for his psychological problems.  

A May 1997 VA examination report indicates that it was quite 
evident that the veteran had difficulty discussing his 
Vietnam experience and explaining his feelings.  The 
veteran's thinking processes were sequential, pertinent and 
relevant.  Thought content showed no evidence of delusions, 
obsessions, or compulsions.  The veteran denied 
hallucinations.  He was oriented to time, place, and person.  
Recent and remote memory were grossly intact and he had a 
general fund of information appropriate to his life 
experience and formal education.  He had intellectual insight 
and judgment for simple social situations.  He was considered 
competent for financial purposes.  

The veteran reported that he had been hospitalized following 
his return from Vietnam because he had trouble coping, he was 
out of control with his temper, and drinking.  He has not had 
any mental health assistance until about two years ago when 
he began seeing social worker readjustment counselor on a 
one-to-one basis, on a weekly basis, for the last two years.  
The veteran has not had any other psychiatric 
hospitalizations or treatment besides this counseling.  The 
veteran reported that he had a combat-related nightmare about 
once per month.  The veteran has had one flashback in the 
last six months which occurred during a rain storm with 
lightening.  The veteran has a variety of intrusive 
recollections of his Vietnam experience daily.  The veteran 
did not watch anything having to do with violence, Vietnam-
related or otherwise, or he would have nightmares and 
intrusive recollections.  The veteran ceased to talk about 
Vietnam experience for the same reason.  He was hyper-alert.  
The veteran stated that since his Vietnam experience, he has 
been decreasingly able to work successfully.  The examiner 
concluded that a diagnosis of PTSD with depressive features 
was warranted and the veteran's GAF score was 35.  It was 
noted that the examiner has reviewed the veteran's claims 
folder.  


In a May 1998 statement, the veteran's social worker 
indicated that the veteran's PTSD symptoms were essentially 
the same as described in the November 1996 statement.  It was 
noted that the veteran had a long history of unemployment, 
social isolation, occasional suicidal ideation, chronic sleep 
problems, and anger related issues with the United States 
Government for not recognizing his problems as associated 
with his Vietnam service.  The social worker indicated that 
he has continued to see the veteran on a weekly basis since 
September 1995.  The social worker indicated that the 
veteran's impairment was severe.  The social worker stated 
that the veteran had not improved over the past three years 
and to some degree has become more severely depressed.  The 
Axis I diagnosis was PTSD, chronic with delayed onset.  The 
veteran's GAF score was 20, he was isolated with few friends 
and he avoided nearly all social activities, and had some 
suicidal ideation.  The veteran had been unemployed since 
1973.

The May 1998 VA psychiatric examination report reveals that 
the examiner indicated that essentially, the veteran's 
examination was exactly the same as it was last year.  The 
veteran was not on medications.  The Axis I diagnosis was 
PTSD, chronic with depressive features.  The veteran's GAF 
score based on his PTSD with depressive features was 35, with 
major impairment in several areas such as mood, 
relationships, etc.

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for PTSD is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected PTSD is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in 1997 and 1998, as well as a 
personal hearing and a full opportunity to present evidence 
and argument in support of this claim.  The Board is not 
aware of any other evidence which must be obtained in order 
for an informed decision to be made as to this issue.  The 
Board finds that all facts that are relevant to this issue 
have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

The RO assigned a 50 percent evaluation to the veteran's 
service-connected PTSD under the provisions of Diagnostic 
Code 9411 [PTSD].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected PTSD is 
most consistent with the application of Diagnostic Code 9411, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
9411.  

Comparison of the former and revised versions of Diagnostic 
Code 9411 

The veteran's claim of entitlement to service connection for 
PTSD was filed on September 28, 1995.  As noted above, during 
the pendency of this appeal, the provisions of Diagnostic 
Code 9411 were revised effective November 7, 1996.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 9411 and has determined that 
the former version is more favorable to the veteran's claim.  
The Board points out that the former provisions of Diagnostic 
Code 9411 set forth less criteria that has to be met for the 
assignment of a higher rating.  Furthermore, the evidence of 
record meets the criteria for a 70 percent rating under the 
former provisions of Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Thus, the Board finds 
that the former version of Diagnostic Code 9411 is more 
favorable to the veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9411 prior to and after November 7, 1996, the 
effective date of the amended regulations, since the former 
version is more favorable to the veteran's claim.  

In applying the law the existing facts, the Board finds that 
the competent and probative evidence establishes that the 
veteran's PTSD is productive of severe impairment prior to 
and after November 7, 1996.  As noted above, in order for a 
70 percent disability evaluation to be assigned under the 
former provisions of Diagnostic Code 9411, the evidence must 
establish that the veteran's PTSD causes severe impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships with people and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

The Board finds that the evidence of record supports the 
conclusion that the veteran has severe PTSD which is 
manifested by a wide variety of symptoms including recurrent 
and intrusive thoughts, chronic depression, anxiety, sleep 
difficulties, outbursts of anger, irritability, difficulty 
concentrating, hypervigilence, exaggerated startle response, 
social isolation, nightmares, and flashbacks.  

The medical evidence dated prior to November 7, 1996 
establishes that the veteran's PTSD causes severe social and 
industrial impairment.  The November 1995 statement by the 
veteran's social worker characterizes the veteran's PTSD as 
severe.  It was noted that the veteran had severe chronic 
depression, was severely limited his support system, and was 
severe crippled in his ability to form any sense of normal 
functioning.  A July 1996 psychological report indicates that 
the veteran's GAF score was 43 and the veteran had 
significant depressive symptoms and significant anxiety.  The 
November 1996 statement by the veteran's social worker 
indicates that the veteran GAF score was 35 which is 
indicative of significant PTSD symptomatology.  It was noted 
that the veteran had few friends, was isolated and he avoided 
nearly all social activities.  He had been unemployed since 
1973.  Thus, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's PTSD under the former 
criteria of Diagnostic Code 9411 prior to November 7, 1996.  

Similarly, the competent and probative evidence of record 
supports the assignment of a 70 percent disability rating for 
the veteran's PTSD under the former criteria of Diagnostic 
Code 9411 from November 7, 1996.  The medical evidence of 
record establishes that the veteran has severe occupational 
and social impairment from November 7, 1996.  The May 1997 VA 
examination report indicates that the veteran a GAF score of 
35.  In a May 1998 statement, the veteran's social worker 
indicated that the veteran's impairment due to the PTSD was 
severe.  The social worker indicated that the veteran had not 
improved over the past three years and to some degree, had 
become more severely depressed.  It was noted that the 
veteran's GAF score was 20, and he was isolated with few 
friends and he avoided nearly all social activities and had 
some suicidal ideation.  The May 1998 VA examination report 
indicates that the veteran's examination was essentially the 
same as in 1997.  The veteran's GAF score was 35, with major 
impairment in several areas such as mood and relationships.  
The medical evidence of record shows that the veteran's 
ability to maintain or establish effective or favorable 
relationships with others was severely impaired.  The veteran 
never had married and he never dated.  He had one friend who 
he avoided because his friend was a combat veteran from 
Vietnam.  He had limited interaction with his family.  The 
evidence of record further shows that the veteran had been 
unemployed since 1973.  He currently did leather work on his 
own.  Thus, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's PTSD under the former 
criteria of Diagnostic Code 9411 from November 7, 1996.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 70 percent under the former 
rating criteria for mental disorders prior to and after 
November 7, 1996.  As discussed in detail above, the medical 
evidence of record supports the conclusion that the 
impairment due to the PTSD is severe.  There is no evidence 
demonstrating that the veteran experiences totally 
incapacitating psychoneurotic symptoms, or that all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There is no 
evidence that the PTSD causes a gross repudiation of reality, 
disturbed thought or behavioral processes, or explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  The VA examination reports and psychological 
testing indicates that the veteran did not experience 
delusions, obsessions, or compulsions.  He denied having 
hallucinations.  He was oriented to time, place and person.  
The VA examiners found the veteran competent for financial 
purposes.  The evidence of record establishes that the 
veteran is able to live on his own, perform activities of 
daily living, and maintain minimal personal hygiene.  There 
is no evidence of virtual isolation.  As discussed in detail 
above, the evidence of record does establish that the veteran 
has severe impairment in the ability to establish effective 
relationships; however, he does not live in virtual 
isolation.  The evidence shows that the veteran does have a 
few friends and he has limited contact with his family.  He 
reported that he assisted in church-related activities.  He 
reported having a past friendship with a pastor at his 
church.  The evidence further shows that the veteran does 
leather work in his home and presumably has contact with 
persons employing him or buying his leather goods.  This 
evidence, taken together, does not support a conclusion that 
the veteran's PTSD is totally incapacitating.

The evidence of record further does not establish that the 
service-connected PTSD causes a demonstrable inability to 
obtain or retain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  The evidence of record shows that 
since separation from service, the veteran has had difficulty 
holding a job.  However, according to the May 1997 Social and 
Industrial Survey, it appears that the veteran's difficulty 
retaining employment was due to his heavy drinking at the 
time.  The Board notes that the veteran reported that he has 
stopped drinking since 1986.  The evidence of record further 
shows that the veteran has been doing leather work on his own 
since the 1970's and he charges money for his work.  The 
evidence of record does establish that the veteran has severe 
impairment in his ability to obtain or retain employment; 
however, there is no evidence of record which establishes 
that the service-connected PTSD causes an demonstrable 
inability to maintain employment.  Thus, the Board finds that 
the preponderance of the evidence is against a 100 percent 
disability rating under the old criteria.    

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 


Fenderson considerations

Lastly, the Board notes that in Fenderson  v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 70 percent disability rating effective 
from September 28, 1995, the date of his claim.  See 38 
C.F.R. § 3.400 (1999).

Conclusion

In summary, a 70 percent disability evaluation for the 
service-connected PTSD is warranted, for the reasons and 
bases described above.  The benefit sought on appeal is 
accordingly granted to that extent.  


ORDER

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

